DETAILED ACTION
Claims 1-5, 7, 10, 11, 14, 16-22, 25, 28-31, and 36 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows
Species of EZH2 inhibitor (e.g., recited in claim 4)*
Species of HDAC inhibitor (e.g., recited in claim 5)*
Species of BCL2 inhibitor*
Type of lymphoma (e.g. recited in claim 25)**
Specific type of EZH2-dysregulated lymphoma***

*Examiner requests that Applicant elect a specific single species of EZH2 inhibitor, single species of HDAC inhibitor, and single species of BCL2 inhibitor. For example, romidepsin is deemed to be a specific species of HDAC inhibitor.  In contrast, small molecule, a polynucleotide, polypeptide, or an antibody, or an antigen binding portion thereof are deemed to be genera of categories that further compass specific species of HDAC inhibitors.  The same is deemed to be true for EZH2 and BCL2 inhibitor.
** Examiner requests that Applicant elect a specific single type of lymphoma, e.g., T-cell lymphoma.
*** Examiner requests that applicant elect a single species of an EZH2-dysregulated lymphoma to identify a patient population for initial search purposes.

Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a (i) single, fully defined and unambiguous species of EZH2 inhibitor, (ii) specific species of HDAC inhibitor, (iii) 
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-5, 7, 10, 11, 14, 16-22, 25, 28-31, and 36.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Examiner notes that the EZH2 inhibitors, HDAC inhibitors, and BCL2 inhibitors can encompass a nucleic acid, a peptide, a polypeptide, antibodies, a carbohydrate, a lipid, and small molecules.  These molecules all have distinct chemical and physical properties, e.g., amino acids have amide bonds whereas nucleic acids are made from monosaccharides, phosphate groups and glycoside bonds. The claim term “small 
Regarding the recited types of lymphoma, the claims encompass specific cell lines and disease pathology.
Regarding the recited EZH2-dysregulated lymphoma, the claims encompass specific patient populations and specific disease etiology.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654